Appeal by a self-insured employer from an award of death benefits made by the Workmen’s Compensation Board to the widow of a deceased employee. Decedent was employed as a mechanic in the boiler house of the employer’s sugar refinery. On the morning of November 1, 1946, he became ill and was taken to a hospital. At the hospital it was found that he had suffered a coronary occlusion and he died on the 7th of November, 1946. The board found that decedent sustained an accidental injury arising out of and in the course of his employment. Specifically the board found that decedent suffered from a coronary occlusion because of unusual exertion and strain on his part while using force to lift or close a door to an ashpit. The only evidence to sustain this finding are the hearsay declarations of decedent. Hearsay declarations are admissible but in order to establish an accident and injury they must be corroborated by circumstances or other evidence (Workmen’s Compensation Law, § 118). We can find no such corroboration in the record before us. Award reversed, on the law, and the claim dismissed, with costs to the employer-appellant. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part.